Citation Nr: 0032143	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus with healed necrobiosis lipoidica diabeticorum of 
the legs and hands, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the lower thoracic spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
June 1946, from January 1950 to December 1953, and from 
January 1954 to June 1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, that granted an 
increased rating, to 20 percent (but no higher), for the 
veteran's service-connected diabetes mellitus, and denied an 
increased rating for his service-connected back condition.  

The Board remanded these matters in August 1998 for 
additional development and adjudication.  After completion of 
the actions requested, the RO continued the denial of the 
claims, and these matters have since been returned to the 
Board for further consideration. 

The Board notes that the examiner who conducted the September 
1998 VA examination stated that the veteran had significant 
changes in his visual, cardiac, vascular, and nephrotic 
systems, partially or wholly from complications of diabetes 
mellitus.  The Board finds that the issues of service 
connection for these disabilities have been "reasonably 
raised" by a liberal reading of this medical record.  See 
Mingo v. Derwinski, 2 Vet. App. 52, 54 (1992) (citing EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 129 (1991)).  See also 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995 and 2000).  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  From September 8, 1995, to June 5, 1996, the veteran's 
diabetes mellitus was shown to be controlled primarily by 
diet, daily doses of oral medication and restriction of 
activity; it was not shown to have resulted in moderately 
severe symptoms or required insulin.

2.  Since June 6, 1996, his diabetes mellitus has been shown 
to be controlled by diet and insulin therapy.  The veteran 
has never had ketoacidosis or hypoglycemic reactions.

3.  The veteran's service connected thoracic spine disability 
is manifested by degenerative changes, pain, and limitation 
of motion.  There is no evidence of functional loss, 
ankylosis, spinal cord involvement, abnormal mobility 
requiring a neck brace, or demonstrable deformity of the 
vertebral bodies.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus were not met at any time from September 8, 
1995, to June 5, 1996.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (effective prior to June 
6, 1996).

2.  The criteria for a rating of 40 percent for diabetes 
mellitus from June 6, 1996 to the present have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (effective prior to June 6, 1996), and 38 C.F.R. § 
4.119, Diagnostic Code 7913 (effective from June 6, 1996).

3.  The criteria for an evaluation in excess of 10 percent 
for a thoracic spine disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5288, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1970 decision, the RO granted service 
connection for diabetes mellitus with healed necrobiosis 
lipoidica diabeticorum of the legs and hands and for chronic 
arthritis of the lower dorsal spine, and assigned a 10 
percent evaluation for each disability.  

On September 8, 1995, the veteran requested that the 
evaluations awarded for his two service-connected 
disabilities be increased as they were more disabling than 
currently evaluated.  

A VA diabetes mellitus examination was conducted in October 
1995.  The veteran complained of dry mouth, increased thirst, 
neuralgic pain down both legs and slight numbness of the legs 
and feet.  The veteran had a cataract operation in his right 
eye about five years ago and an ophthalmologist informed him 
that he had no eye problems.  Some trophic changes were noted 
in both his lower anterior legs with slightly edematous 
peripheral pulsation in both legs.  The veteran denied ever 
having ketoacidosis or hypoglycemia.  The veteran was on a 
1800-calorie American Diabetic Association diet and was 
placed on restricted activities.  The veteran claimed he had 
lost five pounds the last six months.  He was on a daily 
dosage of 375-mg. dosage of Diabinese.  The veteran's blood 
pressure was 186/83.  He had no anal pruritus.

The diagnoses were maturity onset diabetes mellitus on oral 
Diabinese, probable suboptimal control; and trophic changes 
of both legs anteriorly with a history of necrobiosis 
lipoidica diabeticorum, and probable mild peripheral vascular 
disease of both lower extremities.  

A VA spine examination was conducted in October 1995.  The 
veteran complained of back pain and pain radiating down both 
lower extremities to the calf, more severe on the right.  It 
was noted that moderate osteoarthritic changes of T10-12 were 
found on an x-ray study in April 1966.  Examination noted no 
spasm or tenderness.  The range of motion of the 
thoracolumbar spine was 65 degrees of flexion, 25 degrees of 
extension, and 25 degrees of lateral bending bilaterally, 
with some discomfort on extremes of motion.  The diagnosis 
was chronic back pain with degenerative changes to the 
thoracolumbar spine.  

A November 1995 rating decision granted an increased rating, 
to 20 percent, for the veteran's diabetes mellitus, effective 
September 8, 1995, and denied an increased rating for his 
chronic arthritis of the lower dorsal spine.  

A magnetic resonance imaging (MRI) conducted in December 1995 
found mild canal stenosis at L3-L4; and moderate canal 
stenosis with diffuse disc bulge and bilateral neural 
foraminal narrowing at the L4-L5 level.  

In February 1996, the veteran suffered a cerebrovascular 
accident.  The veteran's diabetes mellitus was noted to have 
been stable, the veteran was taking Glyburide, 

A hearing before a hearing officer at the RO was conducted in 
May 1996.  The veteran stated that he took several oral 
medications for his diabetes mellitus but he had never taken 
insulin.  He also testified that his blood sugar was usually 
around 145 to 150 mg/dl.  He also stated that he has not been 
active since his cerebrovascular accident.  He also 
complained of having a sharp pain in his lower back.  

In a letter received in August 1996, the veteran stated that 
he takes four tablets of Glyburide five-mg per day for his 
diabetes mellitus, several medications for his hypertension 
and one to prevent another cerebrovascular accident.  

In a November 1996 private treatment records indicate that 
the veteran complained of acute and chronic back pain since 
1962 while in service.  he stated that he reinjured his back 
in 1993 and has been in pain since 1993.  The pertinent 
diagnosis was lumbosacral pain, rule out degenerative joint 
disease.  

In April 1997, a VA outpatient treatment record indicates 
that the examiner recommended that the veteran continue 
Glyburide for his diabetes mellitus start taking 10 to 20 
units of insulin and subsequently increase that dosage.  

In June 1997, the veteran was taking 64 units of insulin a 
day.  From August 1997 to January 1988, the veteran was 
taking 50 units of insulin a day.  

In December 1997, the veteran was diagnosed with spinal 
stenosis and arthritis of the lumbar spine.  

A January 1998 VA clinic notes reveals that the veteran 
complained of right-sided back pain.  Examination noted mild 
tenderness on the posterior ribs of the right side.  An x-ray 
study of the thoracic spine showed a fair amount of 
osteopenia and significant osteophytes along the lower 
thoracic spine along the anterior vertebral bodies.  The 
diagnosis was osteoporosis and thoracic degenerative 
arthritis.  The veteran was given anti-inflammatory 
medication.  

A VA diabetes mellitus examination was conducted in September 
1998.  The veteran stated that his diabetes mellitus has 
become worse since his last VA examination, in that his blood 
sugar averaged 150 to 200 mg/dl and that he had increased 
numbness in his legs, feet, arms and hands.  A past history 
of hypertension, coronary artery disease, peripheral 
neuropathy, arthralgia and cerebrovascular accident was 
noted.  

The veteran stated that he never had ketoacidosis or 
hypoglycemic reactions.  The veteran was on a 1500 to 1800 
calorie American Diabetic Association diet.  The veteran 
claimed he had gained three pounds since his last 
examination.  The veteran was not under advice to restrict 
his activities and was able to perform daily activities, 
although he did them slowly.  The veteran wore glasses and an 
eye examination conducted six months ago was unremarkable.  
The veteran had mild peripheral impaired pulses in the lower 
extremities.  Numbness and paresthesias of the legs and feet 
were present.  The veteran took a 70/30 mixture of Humulin 
NHP insulin and regular insulin, 38 units in the morning and 
18 units in the evening.  The veteran saw his diabetes health 
care provider every three months.  The veteran complained of 
weakness of the muscles of the extremities and that he became 
fatigued easily.  His blood pressure was 154/62.  He had 
impaired pulses of the lower extremities at the dorsalis 
pedis and posterior tibial.  Numbness was noted over the 
lower legs, feet, hands and fingers with impaired sensation 
for touch, pain and temperature.  A mild cataract of the left 
eye was found.  Mild trophic changes and discoloration of the 
skin on the dorsum of the legs were noted, as well as 
decreased hair.  There was no functional impairment of the 
bowel or bladder.  Laboratory testing noted a blood sugar of 
167 mg/dl, creatine of 2.0, and a blood urea nitrogen of 28.  
A urinalysis and complete blood count were normal.  

The diagnosis was non-insulin-dependent diabetes mellitus, 
fairly controlled on insulin; history of necrobiosis 
lipoidica diabeticorum of both legs, well healed with no 
functional disability.  The examiner stated that the veteran 
had significant changes in his visual, cardiac, vascular, and 
nephrotic systems, partially or wholly from complications of 
diabetes mellitus.  

In an addendum to the September 1998 examination, dated in 
November 1998, the examiner noted the following:  

[v]eteran's C[oronary] A[rtery] 
D[isease]/A[rterio]S[clerotic] H[eart] 
D[isease], arteriosclerotic peripheral 
vascular disease of [the] lower 
extremities, mildly impaired.  Venal 
functions and cataract of the left eye 
are mentioned in the body of the C&P 
examination.  These complications are 
likely as a result of the diabetes 
mellitus and the veteran's aging process.

In a addendum dated in January 1999, the examiner diagnosed 
the veteran with maturity onset diabetes mellitus, fairly 
controlled on insulin; history of necrobiosis lipoidica 
diabeticorum of both legs, well healed with no functional 
disability.  The examiner also stated that the veteran took 
Humulin NPH insulin and regular insulin combined, 70/30; 38 
units in the morning and 18 units in the evening.  

A VA eye examination was conducted in March 1999.  The 
veteran complained of a cataract of the left eye.  As 
pertinent here, no diabetic retinopathy was found in the 
macula of either eye.  The examiner noted that nuclear 
sclerotic and cortical spoking cataracts of the left eye.  
The examiner cited to an ophthalmology book which indicated 
that the usual cataract in diabetes patients does not differ 
from age-related cataracts in morphology but occurred 20 to 
30 years earlier than in non-diabetic patients.  As the 
veteran was 73 years old the examiner stated that it was 
impossible to state with absolute certainty whether the 
veteran's cataract was due to his diabetes or the aging 
process.  The examiner concluded that the veteran's cataract 
was more likely due to the aging process although the 
veteran's diabetes could be worsening the cataract.  

A VA vascular examination was also conducted in March 1999.  
The veteran stated that he had full control of his blood 
sugar.  Over the past several years he had been noticing 
increasing coldness and occasional numbness over the lower 
extremities.  No significant vascular disease of the lower 
extremities was found on physical examination.  A vascular 
Doppler test found small vessel arteriosclerotic peripheral 
vascular disease below the knees of a moderate degree.  

A March 1999 heart VA examination was conducted in March 
1999.  The examiner noted no specific heart disease at that 
time.  The examiner did note that the veteran had several of 
the risk factors indicated in the formation of heart disease, 
such as diabetes mellitus, advanced age, hypertension; and it 
was likely that he had some heart or coronary artery changes 
due to these conditions.  

A VA examination was conducted in March 2000.  The examiner 
noted that, in 1996, the veteran had a stroke resulting in 
weakness of right upper and lower extremities, and he had 
improved to some extent from that and continued to have 
residual weakness of right upper and lower extremities.  The 
veteran is also diagnosed with insulin dependent diabetes 
mellitus for 30 years now and appeared to have diabetic 
neuropathy.  The veteran stated he felt numb in both feet and 
had difficulty walking, and his right arm and right leg were 
still somewhat weaker.

The veteran stated he continued to have low back pain.  In 
the past it would radiate to the right lower extremity.  The 
radiation has gotten somewhat better and does not know what 
the reason for this would be; however, he continues to have 
weakness in the right lower extremity.  The veteran stated 
the pain in his low back is mostly at a level 7 on a scale of 
1-10, and he was not on any medications.  He did not use any 
assistive devices or braces.  He pointed to the upper lumbar 
and lower thoracic area when he complained of pain and it was 
of a non-radiating type at this time.

Examination noted that the veteran walked very slowly with 
bilateral feet outgoing and walking on the outside of the 
heels.  Examination of thoracic spine noted no tenderness.  A 
moderate thoracic kyphosis of about 20 degrees was noted.  
Flexion from the kyphotic posture was another 20 degrees.  
Extension was 20 degrees from the kyphotic posture.  Lateral 
flexion was 10 degrees to left and 15 degrees to right.  
Rotation was 30 degrees.  The veteran did not offer any 
complaints with motion.  There was no wasting of the muscles 
on the paraspinal areas of the thoracic spine.  There was 
mild flattening of the supraspinous and infraspinatus fossae.  

The diagnoses were degenerative joint disease of thoracic 
spine and lumbosacral spine, osteoporosis, diabetic 
peripheral neuropathy, and residual weakness of the right 
upper and lower extremities due to cerebrovascular accident 
in 1996.

The examiner did not find any limitation of function due to 
limitation of range of motion in thoracic spine due to 
degenerative arthritis.  The changes appeared to have been 
more of an age-appropriate and progressing condition due to 
age rather than due to degenerative joint disease of lower 
thoracic spine.  According to the examiner, the lack of 
endurance, loss of balance, and atrophy of the muscles on the 
right shoulder girdle were all mostly due to cerebrovascular 
accident and also diabetic peripheral neuropathy.  There did 
not appear to be any pain on movement and there was no 
swelling on the thoracic spine, nor any atrophy of the 
muscles of the thoracic spine or thoracic area due to disuse.  
The veteran's kyphosis was mainly due to his habitual posture 
and progressing age.  The examiner did not think there was 
any posttraumatic arthritis.  The examiner stated that the 
veteran may have some limitations in functional capacity due 
to lower back pain and the veteran at time is sedentary and 
has not been performing any exercise programs mainly due to 
diabetic peripheral neuropathy and the right hemiparesis.  
The examiner also concluded that there was no evidence of 
excess fatigability of the thoracic segment of the spine or 
any limitations in functional capacity due to degenerative 
joint disease of the thoracic spine.


II.  Legal Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination, and pertinent 
outpatient treatment records have been associated with the 
record.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7 (2000).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Diabetes Mellitus

Prior to June 6, 1996, the Rating Schedule provided that 
diabetes mellitus was to be rated as 20 percent disabling 
when the disease was moderate, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  The next higher rating, 40 percent, was for 
application where the diabetes mellitus was moderately 
severe, requiring large insulin dosage, restricted diet, and 
careful regulations of activities, i.e., avoidance of 
strenuous occupational and recreational activities.  A rating 
of 60 percent was assignable for a severe condition, with 
episodes of ketoacidosis or hypoglycemic reactions, with 
considerable loss of weight or strength, and with mild 
complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  
Finally, a 100 percent evaluation was warranted for a 
pronounced, uncontrolled condition, with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet and 
regulation of activities; with progressive loss of weight, or 
severe complications.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).

Additionally, the Note following Diagnostic Code 7913 
provided, in pertinent part, that definitely established 
complications of diabetes mellitus such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations will be separately 
rated under the applicable diagnostic codes.  Id.

Effective June 6, 1996, Diagnostic Code 7913 was amended.  
The revised criteria provide that a 20 percent rating is 
warranted if the condition requires insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet.  The 
next higher rating, 40 percent, is warranted if requiring 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is warranted where diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if rated 
separately.  Finally, a 100 percent evaluation is warranted 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2000).  

Under the revised criteria, a note further states that 
compensable complications of diabetes are to be separately 
rated unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Id.  

When amended regulations such as this one expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas, as the revised regulations were not 
lawfully effective.  38 U.S.C.A. § 5110(g); see also VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).  Therefore, 
before June 6, 1996, the Board may only apply the previous 
version of the rating criteria.  As of June 6, 1996, the 
Board must apply the version more favorable to the veteran. 

Prior to June 6, 1996, the Board finds that the veteran's 
diabetic symptomatology was no more than moderate, requiring 
oral medication, and a restricted diet.  The Board notes that 
the veteran was on restricted activities and diet (two of the 
criteria for a higher rating), however, moderately severe 
symptomatology was not shown prior to June 6, 1996, in that 
the veteran was not taking any insulin at the time.  In 
addition, no definitely established complications of his 
diabetes were demonstrated prior to June 6, 1995.

The Board finds, however, that as of June 6, 1995, an 
increased rating, to 40 percent, is warranted, as the veteran 
has required insulin and a restricted diet to treat his 
diabetes.  However, a higher evaluation is not warranted 
under either the former or revised applicable criteria.  
Notwithstanding the question of whether the veteran currently 
has separately compensable complications arising from his 
diabetes mellitus (matters that were referred to the RO in 
introduction, above), both the former and revised version of 
Diagnostic Code 7913 require, as a prerequisite to assignment 
of any evaluation in excess of 40 percent, medical evidence 
of ketoacidosis or hypoglycemic reactions, neither of which 
is shown in this case.  Hence, the criteria for a higher 
evaluation under either version of the pertinent diagnostic 
code are not met.  Parenthetically, the Board also notes that 
the examiner who conducted the September 1998 VA examination 
stated that the veteran was not under advice to restrict his 
activities and was able to perform daily activities, although 
he did them slowly.  

B.  Thoracic Spine Disability

The veteran's service-connected thoracic spine disability has 
been rated under Diagnostic Code 5291.  The current 10 
percent evaluation, the maximum available under that code, 
contemplates moderate or severe limitation of dorsal 
(thoracic) spine motion.  38 C.F.R. Part 4, Diagnostic Code 
5291.  Diagnostic Code 5285 provides a higher evaluation for 
residuals of fractured vertebrae where spinal cord 
involvement or abnormal mobility requiring a neck brace is 
shown.  Demonstrable deformity of a vertebral body is 
entitled to an additional 10 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5285.  Ankylosis of the dorsal spine 
would also entitle the veteran to a higher evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5288.

The Board finds that the veteran's thoracic spine disability 
has been appropriately rated; there is no evidence of 
ankylosis, spinal cord involvement, abnormal mobility 
requiring a neck brace, or demonstrable deformity of the 
vertebral bodies. 

If a veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).  The current 
evaluation contemplates severe limitation of thoracic spine 
motion; as such, the Board is of the opinion that the rating 
currently assigned adequately compensates the veteran for the 
functional impairment, to include pain, actually caused by 
the thoracic spine disorder, separate from any nonservice-
connected lumbar spine pathology.  In any event, the examiner 
who conducted the March 2000 VA examination concluded that 
there was no evidence of excess fatigability of the thoracic 
segment of the spine or any limitations in functional 
capacity due to degenerative joint disease of the thoracic 
spine.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected thoracic 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 20 percent for service-connected 
diabetes mellitus  from September 8, 1995, to June 5, 1996, 
is denied.

The rating assigned for diabetes mellitus is increased to 40 
percent from June 6, 1996, to the present.

A rating in excess of 10 percent for arthritis of the lower 
thoracic spine is denied.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

